ORDER
The Disciplinary Review Board, having filed with the Court its decision in DRB 00-219 concluding that JACOB WYSOKER of NEW BRUNSWICK, who was admitted to the bar of this State in 1951, should be suspended from the practice of law for a period of three months for violating RPC 3.3(a)(1) (lack of candor toward a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that JACOB WYSOKER is suspended from the practice of law for a period of three months and until the *8further Order of the Court, effective November 23, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.